Supreme Court
OF
NEVADA

CLERK’S ORDER

hy 1947) eR

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL EDWARD HATCH, AN No. 83692
INDIVIDUAL; AND ALISHA SUZANNE

HATCH, AN INDIVIDUAL,
Appellants/Cross-Respondents, E

 

ae iLED
KARI ANNE JOHNSON,
Respondent/Cross-Appellant. APR 25 2022

 

 

ELIZABETH A, BROWN
CLERK GF SUPREME COURT

a ti
DEPUTY CLERK

ORDER DISMISSING APPEAL AND CROSS-APPEAL

Pursuant to the stipulation of the parties, and cause appearing,
this appeal and cross-appeal are dismissed. The parties shall bear their
own costs and attorney fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT

BY:

cc: Hon. Egan K. Walker, District Judge
Simons Hall Johnston PC/Reno
Robison, Sharp, Sullivan & Brust
Washoe District Court Clerk

AA -12ANGI